In re State Farm Insurance Co.; applying for writ of certiorari and/or review, prohibition, mandamus and supervisory; Parish of Jefferson, 24th Judicial District Court, Div. “I”, No. 331-889; to the Court of Appeal, Fifth Circuit, No. 88-CW-0159.
Granted. Ruling of trial judge is reversed. The $10,000 amount in dispute applies in this case because suit was filed before September 1, 1987. Accordingly, the case is remanded to the district court for trial by jury. See Cambridge Corner Corp. v. Menard, 525 So.2d 527 (La.1988).